Citation Nr: 0843157	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  99-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployment due to service-connected disability 
(TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.  He also served in the National Guard from 
December 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision issued in March 
1998 denying service connection for PTSD, and from an RO 
rating decision in April 2000 denying entitlement to a TDIU 
rating.  

The Board remanded the issues on appeal to the RO via the 
Appeals Management Center (AMC) for further development in 
August 2006.  

The Board's action in August 2006 noted that a decision by 
the Board in September 1984 that denied service connection 
for a psychiatric disability, but that in April and July 2006 
the veteran's representative had raised a new claim of 
service connection for a psychiatric disorder other than PTSD 
as secondary to the service-connected disabilities.  The 
Board's action accordingly referred the issue to the RO for 
appropriate action.  

The veteran subsequently had a VA psychiatric examination in 
September 2006 when the examiner stated that the veteran did 
not have PTSD but did have depression secondary to general 
medical condition related to traumatic injury during service.  
The Board accordingly once again refers the issue of service 
connection for a psychiatric disorder other than PTSD to the 
RO for development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have been diagnosed with 
PTSD.  

3.  The veteran does not currently have a single service-
connected disability rated as 60 percent disabling or higher, 
or a combined rating for service-connected disabilities of 70 
percent or more.  

4.  The service-connected disabilities alone are not shown to 
prevent the veteran from obtaining and maintaining all forms 
of substantially gainful employment consistent with his 
educational and occupational background.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

2.   The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

Both rating decisions on appeal were issued prior to the 
enactment of VCAA.  However, during the course of the appeal 
the RO sent the veteran a letter in February 2003 advising 
him of the elements to support entitlement to a TDIU, and the 
veteran had an opportunity to respond prior to issuance of 
the Supplemental Statement of the Case (SSOC) in July 2003.  

Similarly, the RO sent the veteran a letter in July 2003 
advising him of the elements to support service connection 
for PTSD.  The veteran had an opportunity to respond prior to 
issuance of the SSOC in September 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters above satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  This is 
logical, since those rating actions were issued prior to 
enactment of VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Court has held that an error in 
the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC in August 2008.  

At no point during the course of this appeal has the veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC and SSOC, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an April 2006 letter.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

The RO has not sent the veteran a letter specifically 
compliant with Vazquez-Flores.  However, in regard to the 
issue of entitlement to a TDIU rating, the veteran submitted 
lay statements from family members attesting to his symptoms 
in relationship to his family and social life, and the VA 
examiners of record have recorded and considered the 
veteran's subjective symptoms.  The Board accordingly finds 
that the veteran had actual knowledge of the elements cited 
in Vazquez-Flores.  

There is no indication whatsoever that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claims on appeal.  

The veteran's complete service medical record (STR), Social 
Security Administration (SSA) disability record, and his 
post-service VA and relevant non-VA medical records are in 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there is any existing medical or non-medical evidence 
that should be obtained before the appeal is adjudicated.  

The veteran was advised of his entitlement to a hearing 
before the RO's hearing officer and/or before the Board but 
he did not request such a hearing.  

Finally, the veteran had been afforded several VA medical and 
psychiatric examinations during the course of the appeal.  

The most recent VA orthopedic examination was performed in 
October 2005.  The veteran has not asserted, and the evidence 
does not show, that his service-connected disabilities have 
worsened since then to the point where reexamination is 
required prior to adjudication of the claim for a TDIU 
rating.  

The most recent VA psychiatric examination was performed in 
September 2006.  Reexamination is not required at this point 
because the veteran's current symptoms are not relevant to a 
claim for service connection.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In this case, there is no competent diagnosis of PTSD, so the 
first element of service connection is not met.  

A review of the file shows that the veteran had VA Mental 
Health Clinic (MHC) screening for "nerves" in April 1976.  
He collapsed in his college classroom in June 1977 due to an 
apparent anxiety attack and began treatment at the VA MHC 
beginning in March 1978 for anxiety symptoms.  The veteran 
received inpatient VA psychiatric treatment in September 1982 
for diagnosed dysthymic disorder, psychogenic pain disorder 
and question of factitious disorder with physical symptoms.  
There is no indication of PTSD.  

The veteran had a VA psychiatric examination in February 1983 
when the examiner diagnosed generalized anxiety disorder 
(anxiety neurosis), moderate; dependent personality disorder; 
and, questionable chronic factitious disorder with physical 
symptoms.  There is no indication of PTSD.  

The veteran was treated at VA MHC on several occasions during 
the period from August 1982 through October 1986 for 
recurrent difficulties with anxiety and alcoholism and was 
treated at The Providence Center for Counseling and 
Psychiatric Services, Butler Hospital, Good Hope Center, and 
Rhode Island Hospital during the period for alcoholism, 
depression and suicidal ideation.  There is no indication of 
PTSD.  

The veteran had a pre-surgery History and Physical (H&P) 
examination at Miriam Hospital in August 1992 in which the 
diagnosis was manic depressive bipolar disorder; during 
follow-up in October 1993, the same provider diagnosed 
bipolar disorder.  There is no indication of PTSD.  

The file contains psychiatric treatment notes from Harvard 
Community Health Plan of New England during the period April 
1981 through February 1995.  His mental disorder was 
characterized variously during the period, but the most 
recent characterization in February 1995 described the 
veteran as having a history of alcoholism and a long history 
of mood lability and periods of episodic dyscontrol.  There 
is no indication of PTSD.  

VA MHC notes during the period February 1999 through October 
2001 show diagnosis of anxiety disorder NOS and depression 
NOS.  There is no indication of PTSD.  

The veteran had a VA psychiatric examination in April 1999 
specifically to determine whether the veteran had PTSD.  The 
examiner noted that the veteran was fixated on the idea that 
he had PTSD, but did not meet the diagnostic criteria for 
PTSD under cluster B.  The examiner diagnosed anxiety 
disorder NOS, depression NOS, dementia NOS, and past history 
of alcohol dependence.  

The medical records from Anchor Medical Associates during the 
period February-October 2000 show a diagnosis of bipolar 
disorder; there is no indication of PTSD.  

The medical records from Roger Williams Medical Center show 
clinical impressions of acute depression in June 2002, and 
organic mood disorder in June-July 2002.  There is no 
indication of PTSD.  

The veteran had a VA mental health evaluation in July 2003 in 
which the diagnosis was mood disorder secondary to medical 
condition (chronic pain).  Similarly, a VA pain clinic 
treatment note in April 2004 assessed major depression rule 
out depression secondary to chronic pain.  There is no 
indication of PTSD.  

The veteran had a VA psychiatric examination in September 
2006.  The examiner, a VA psychologist, noted the veteran's 
subjective history and his documented psychiatric history in 
detail.  The examiner performed a clinical interview and 
noted observations in detail.  The examiner specifically 
found that the veteran's symptoms did not meet criteria A, B, 
C or D for PTSD.  

The VA examiner entered a current diagnosis of depression 
secondary to general medical condition, cognitive disorder 
NOS, and alcohol abuse in sustained full remission.  The 
examiner stated that the veteran did not meet the criteria 
for PTSD, but did for depression secondary to general medical 
condition related to disabilities from trauma in service when 
he was hit by a truck.  

Based on the evidence, the Board finds that the veteran has 
not been competently diagnosed as having PTSD due to any 
event or incident of his period of active service.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  

Thus, where, as here, the persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the veteran's assertions in 
connection with the claim on appeal; i.e., to his assertions 
of stressful experiences during military service.  

The veteran's parents submitted a letter to VA in February 
1975 asserting that the veteran had been "nervous and high 
strung" since his discharge from service and had not been 
the same since then.  Similarly, his wife submitted a letter 
in August 1984 asserting that the veteran had become 
depressed and irritable since his motor vehicle accident in 
service in June 1975.  

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, absent diagnosis of PTSD 
the question of chronic psychiatric symptoms since service is 
not sufficient to show entitlement to service connection for 
that disorder.   

The veteran asserts that he has PTSD due to trauma associated 
with the motor vehicle accident during military service in 
which he injured his scapula.  The motor vehicle accident in 
question is documented and is not in question.  However, as 
there is no competent evidence of current PTSD, the questions 
of service-related stressor and medical evidence of nexus are 
not reached.  

The Board notes in that regard that the fact a condition or 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer, 
3 Vet. App. 223.  Existence of current disability must be 
shown by competent medical evidence.  Degmetich, 104 F.3d 
1328.  "Current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.   Chelte v. Brown, 10 Vet. App. 268 
(1997).  

Based on this analysis, the Board concludes that the medical 
evidence clearly shows the veteran does not have PTSD.  
Accordingly the criteria for service connection for PTSD are 
not met, and the claim must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As the preponderance of the evidence is against this claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


B.  Entitlement to a TDIU rating

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Board has accordingly considered all evidence of record 
dating within one year prior to receipt of the veteran's 
formal claim for a TDIU rating in February 1999.  

The veteran currently is service connected for post-traumatic 
status of right scapula and interior border of ribs 7-8-9 of 
the right back, rated at 40 percent beginning on May 1, 1990, 
and for chronic back strain status post laminectomy for 
spinal stenosis, rated at 20 percent beginning on January 8, 
2001.  His combined evaluation for compensation was 40 
percent from May 1, 1990 and 50 percent from January 8, 2001.  

Since the veteran does not have a single service-connected 
disability rated at 60 percent or more, or multiple service-
connected disabilities with a combined evaluation of 70 
percent or more, he does not meet the criteria for assignment 
of a TDIU rating under 38 C.F.R. § 4.16(a) as detailed 
hereinabove.  
 
A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  

In this case, the RO has considered extraschedular rating and 
has determined that referral for such extraschedular rating 
is not appropriate (see the August 2008 SSOC).  The Board may 
accordingly consider the issue without prejudice to the 
veteran.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

A careful review of the voluminous claims file does not show 
that the service-connected disabilities caused frequent 
periods of hospitalization during the period under review 
(February 1998 to the present).  Accordingly, the remaining 
question is whether those service-connected disabilities 
cause a marked interference with employment in excess of that 
contemplated by the rating schedule.  

The Board notes at this point that a schedular rating itself 
is recognition that a claimant's industrial capacity is 
impaired to some degree; generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. at 363.  

The veteran's claim for a TDIU rating, filed in February 
1999, asserts unemployability since 1981 due to the service-
connected scapular disability.  The Board notes that the 
veteran did not have service connection for the low back 
disability until January 2001, so prior to that date 
entitlement to a TDIU rating must be based on the symptoms 
attributable to the right shoulder disability only.  

The Board has reviewed the evidence of record since February 
1998, one year prior to receipt of the claim for TDIU.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's VA vocational rehabilitation records during the 
period 1981 through 1986 show the veteran was having 
difficulty at his workplace due to problems lifting heavy 
objects and reaching above shoulder level, which was 
attributable to his service-connected scapula disability.  He 
made several attempts at vocational rehabilitation into a 
more sedentary vocation, such as accounting, but he was 
unable to succeed because his nonservice-connected anxiety 
and anger problems, aggravated by his personality disorder, 
alcoholism, and family stresses, made the classroom 
environment too difficult.  

The veteran's SSA disability file shows that an SSA 
disability determination in April 1986 denied disability 
benefits.  The SSA decision considered mixed personality 
disorder (primary diagnosis) and chronic lumbar and cervical 
strain (secondary diagnosis) but found that those claimed 
disabilities did not preclude the veteran from pursuing 
gainful employment.  

However, a subsequent decision by an SSA Administrative Law 
Judge (ALJ) in October 1987 found the veteran had been 
unemployable since 1981 due to severe shoulder pain, low back 
pain, anxiety, depression and alcoholism.  

The ALJ found that the veteran had the residual functional 
capacity to perform the physical exertions and nonexertional 
requirements of work except for the inability to lift more 
than 10 pounds or to stand or walk for more than a short 
time.  He was also unable to respond appropriately to 
supervisors and co-workers.  The veteran was therefore unable 
to perform his past relevant word as a foundry worker, 
mechanic or route salesman, and his functional capacity for a 
full range of sedentary work was reduced by mental 
impairment.  

During the period under review (February 1998 to the 
present), the veteran had a series of epidural steroid 
injections at Miriam Hospital (in August 1999, September 
1999, January 2000 and February 2000) to address pain 
radiating to the left leg and buttock.  The notes indicate 
that the back pain severely inhibited the veteran's mobility 
and made it difficult to sit still for any period of time.  
However, as noted, the veteran's back pain was not service 
connected until January 2001.  

The veteran had a VA examination of the joints in April 2000, 
with emphasis on the service-connected right shoulder 
disorder.  The veteran reported that he had not worked since 
1979 because of "everything" including the shoulder, hips 
and lower back (the Board notes at this point that the 
veteran in fact worked until 1981 as a furnace installation 
helper).  

The veteran complained that the right shoulder "kill[ed]" 
him but the scapula was completely normal on examination, 
including X-ray.  The examiner diagnosed normal scapula, with 
no evidence of an old or new injury to the bone or residuals 
therefrom.  

The veteran had another series of epidural steroid injections 
at Miriam Hospital in April-May-June 2001 for treatment of 
his back pain, now service connected.  The veteran reported 
that he had done well with the injections and that his pain 
was minimal for three to four months after the injections.  

The veteran had a VA examination of the spine in April 2003 
and complained of difficulty walking, negotiating stairs, 
bending, or sitting for any length of time.  The veteran 
stated that he could ambulate with a cane and could lift and 
carry approximately 15 pounds.  The X-ray studies showed 
extensive degenerative joint disease (DJD) in the thoracic 
and lumbar regions of the back; there was also marked 
narrowing of the intervertebral space between L3 and L4.  

The report is silent in regard to the effect of the back 
disorder on the veteran's employability.  The examiner noted 
that the veteran had other musculoskeletal surgeries 
including total knee replacement and total hip replacement 
that did not seem to have any relationship to the back injury 
and subsequent back symptoms.  

The veteran had a VA joints examination in July 2003 and 
reported having constant severe pain in the right shoulder, 
decreased range of motion and intermittent swelling.  He 
reported sleep disruption due to pain and exacerbation when 
lifting anything heavier than 20 pounds.  

The examination showed pain, tenderness and some atrophy of 
the right shoulder as well as tenderness of the ribs.  Range 
of motion of the right shoulder was mildly reduced compared 
to the left.  The X-ray studies showed mild DJD of the right 
shoulder but normal ribs.  The report is silent in regard to 
the effect of the back disorder on the veteran's 
employability, but the veteran reported that he required 
minimal assistance with putting on his shoes and socks.  

The veteran had a VA joints examination in October 2004 and 
reported having daily sharp pain in the right shoulder and 
weakness of the right (dominant) hand.  He reported that he 
had ceased working in 1981 primarily because of back and 
shoulder pain.  He also reported being unable to participate 
in any recreational activities.   

The examination showed limitation of motion of the spine and 
of the right shoulder compared to the left shoulder.  The X-
ray studies showed marked disc space narrowing L3 to L4 with 
spurring, and showed widening of the acromioclavicular joint 
in the right shoulder and sclerosis of the acromion process.  

The report is silent in regard to the effect of the back and 
shoulder disorders on the veteran's employability, but the 
veteran reported having trouble getting out of bed due to his 
back disability and had difficulty with self-care

The veteran's most recent VA examination was performed in 
October 2005.  The veteran reported constant sharp pain in 
the right shoulder with weakness, stiffness and decreased 
range of motion.  He also reported chronic backache with 
weakness, stiffness and paresthesias that could keep him 
awake at night.  

The examination showed limitation of motion of the spine and 
of the right shoulder compared to the left shoulder.  The 
report is silent in regard to the effect of the back and 
shoulder disorders on the veteran's employability.  

Based on the medical evidence above, the Board finds that 
there is no showing that the service-connected right shoulder 
and low back disabilities, alone, caused marked interference 
with employment at any time during the course of the appeal 
in excess of that envisioned by the schedular compensation.   

The Board particularly notes that the veteran's symptoms 
attributable to both the right shoulder disability and the 
low back disability are fully considered in the schedular 
rating criteria.  There is accordingly no basis on which the 
Board can conclude that the veteran has symptoms not 
adequately compensated under the rating schedule.  

Further, the totality of the record shows that the veteran's 
service-connected low back and right shoulder disabilities 
prevent the veteran from continuing heavy manual labor, but 
do not prevent working in a sedentary job.  
  
In addition to the medical evidence above, the Board has 
considered the veteran's lay evidence, to include his 
correspondence to VA.  The Board finds that this lay evidence 
shows that his service-connected disabilities cause an 
industrial impairment to some degree.  However, nothing in 
that lay evidence shows that his service-connected 
disabilities alone as so disabling that he would be prevented 
from performing all forms of substantially gainful work 
consistent with his work and educational background.  

The Board also notes that the veteran has an extensive list 
of nonservice-connected medical problems that contribute to 
his unemployability, as noted hereinbelow.  

The veteran has nonservice-connected disabilities recognized 
by VA (i.e., disorders for which the veteran claimed service 
connection but was denied) as follows: degenerative joint 
disease of the left elbow and right wrist; post-traumatic 
osteoarthritis of the right shoulder and cervical spine; 
right knee and hip disorder; bilateral hearing loss; 
tinnitus; and an anxiety disorder also claimed as 
depression).  

In addition, the VA and non-VA treatment records show 
treatment of the following nonservice-connected complaints: 
diabetes mellitus, syncope, hypertension, orthostatic 
hypotension, probable coronary artery disease with evidence 
of an old inferior infarction, anemia, cervical disc disease 
and prostate cancer.  

In summary, the veteran is not shown by medical or lay 
evidence to have a marked limitation of employability due 
solely to his service-connected disabilities.  The Board 
therefore finds that any further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 4.16(b) is 
not necessary or appropriate at this point.  
 
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the veteran 
does not meet the threshold criteria for award of a TDIU 
rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  




ORDER

Service connection for claimed PTSD is denied.  

A total rating based on individual unemployment due to 
service-connected disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


